Title: Enclosure: A Démarche from Dumas to Prince Gallitzin: A Translation, 9 February 1781
From: Dumas, Charles William Frederic
To: Gallitzin, Prince Dmitri Alexeivitch


Copy of the paper which accompanied the resolution that I have carried this evening &c.
Without regard to a very defective translation that the gazetteer of Amsterdam has given the resolution of 5 October 1780 by the general Congress of the United States of America, apparently after some American gazette, it is my duty to communicate to His Excellency M. Prince Gallitzin, Minister Plenipotentiary of Russia a true copy, in the original language, of this resolution just as His Excellency M. J. Adams Minister Plenipotentiary of the United States sent me together with my translation to the end that this piece can be brought to the knowledge of Her Imperial Majesty in all its integrity. Done at The Hague, 9 February 1781.

(Signed) Dumas, Agent of the United States


At the bottom of the copy of the resolution accompanying this paper I have written.
A true copie taken by myself from another of the own hand of the honble. J. Adams M. Pl. from the U. S.

Signed, D—— A. of the U.S.
